Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and effective as of May 13,
2008 between RETAMA ENTERTAINMENT GROUP, INC., a Texas corporation (the
“Corporation”), and CHRISTOPHER J. HALL, an individual (the “Executive”).
     1. Employment. The Corporation and Executive hereby confirm the employment
of Executive on the terms and conditions set forth herein.
          1.1 Executive covenants to perform in good faith his employment duties
as outlined herein, devoting such productive time, energies and abilities to the
proper and efficient management of the business of the Corporation, and as may
be required to perform the duties set forth herein.
          1.2 Executive shall not, without the prior written consent of the
Corporation, directly or indirectly, during the term of his employment by the
Corporation and for two (2) years following termination of Executive’s
employment by the Company: (i) render services of business, professional or
commercial nature to any other person or entity, whether for compensation or
otherwise, similar or relating to the business of the Corporation, or
(ii) engage in any activity competitive with or adverse to the Corporation’s
business or welfare, whether alone, as a partner or member, or as an officer,
director, employee or 5% or greater shareholder of a corporation.
     2. Term of Employment. Subject to the provisions set forth herein, the term
of Executive’s employment hereunder shall continue for one (1) year and
thereafter for successive terms of one (1) year each unless at the option of
either party upon at least thirty days’ prior written notice such employment is
terminated at the end of the then current term.

Page 1 of 8



--------------------------------------------------------------------------------



 



     3. Duties. Executive shall be employed to assist the Corporation in
establishing and operating Electronic Gaming Machines (“EGM”) at Retama Park.
Executive shall provide quarterly reports to the Board of Directors of the
Corporation concerning the conduct of his duties and shall be subject to such
reasonable rules and policies established by the Board for all executives of the
Corporation. By execution hereof, Executive also executes the Employee
Confidentiality Agreement in the form annexed hereto and made a part hereof.
     4. Compensation. For all services he may render to the Corporation during
the term of this Agreement, including services as officer, director or member of
any committee of the Board of Directors, Executive shall receive the following
compensation:
          4.1 When EGM begin commercial operation at Retama Park Racetrack or
Retama Park licensed premises, for annual Net Win amounts up to $120,000,000,
Executive shall receive a monthly bonus of 1/2% of monthly Net Win generated at
the premises. Additionally, for annual Net Win in excess of $120,000,000,
Executive shall receive a monthly bonus of 1/4% of monthly Net Win. Net Win
shall mean the amount of money placed by players into an EGM less money paid out
to winning players. Net Win, which may also be referred to as Net Machine Income
or similar term by the Texas Lottery Commission, shall be derived by reports
issued by the Texas Lottery Commission.
          4.2 Such bonus compensation, as defined in Section 4.1, shall be paid
to Executive for up to ten (10) years from the time of termination,
notwithstanding termination of Executive as an employee of the Corporation for
any reason other than action of the Board of Directors as defined in
Section 8(ii) or Cause as defined in Section 8(iii). If Executive is terminated
as a result of an action of the Board of Directors as defined in Section 8(ii)
and the Executive fails to take reasonable efforts to cure the defaults, for
each year Executive has been

Page 2 of 8



--------------------------------------------------------------------------------



 



employed by the Corporation, Executive shall be paid for two (2) years, until
Executive has accumulated a total of ten (10) years. The first two years shall
be earned on the day that EGM’s begin commercial operation at Retama Park
Racetrack or Retama Park licensed premises, and each additional two years will
be earned on the anniversaries of initial EGM commercial operation.
          4.3 Executive and the Board of Directors of the Corporation
acknowledge that compensation due Executive herein is contingent upon the
establishment of EGM at Retama Park and Executive’s active participation in such
establishment and operation of EGM at Retama Park.
     5. Benefits. During the term of this Agreement, Executive shall be entitled
to the benefits established for management of the Corporation from time-to-time.
     6. Disability or Death.
          6.1 If, during the Employment Period, the Executive shall die, the
Corporation shall pay to such person or persons as Executive shall from time to
time designate in writing as the beneficiary of such payment, or, in the absence
of such designation, to Executive’s estate, (“Beneficiary”) the amount due under
Section 4.1 for a period of three (3) years.
          6.2 In the event Executive’s employment hereunder shall terminate
because Executive has incurred a “Disability”, as hereinafter defined, then
there shall be paid to Executive the amount due under Section 4.1 for a period
of five (5) years. Such payments shall commence on the first day of month next
following such termination of employment. In the event Executive shall suffer an
event which might reasonably be considered a Disability, either the Corporation
or the Executive (or the Executive’s legal representative) shall have the right
to give to the other party written notice of such termination on 15 days notice.
In the event the

Page 3 of 8



--------------------------------------------------------------------------------



 



parties shall in good faith disagree on whether Executive is suffering a
Disability, final determination shall be made by a doctor reasonable acceptable
to both parties. “Disability” shall mean the inability of Executive, for a
continuous period of more than twelve (12) months, to perform substantially all
of his regular duties and carry out substantially all of his responsibilities
hereunder because of physical or mental incapacity. The Corporation shall have
the right to have Executive examined by a competent doctor for purposes of
determining his physical or mental incapacity.
          6.3 The obligations of the Corporation under Section 6.2 may be
satisfied, in whole or in part, by payments to the Executive under disability
insurance provided by the Company, and under laws providing disability benefits
for employees.
     7. Change of Control.
          7.1 In the event of Executive’s termination upon a Change of Control,
Executive shall receive at closing, one lump sum payment equal to the payment
made in accordance with Section 4.1 in the month immediately preceding the
Change of Control multiplied by seventy-six (76). Payment to Executive upon
Change of Control pursuant to this Section 7.1 will cause any other payments or
bonuses contemplated in this Agreement to immediately cease.
          7.2 A termination upon a Change of Control shall be deemed to occur
for purposes of this Agreement in the event of a Change of Control (as defined
below) upon which or within thirteen (13) months following the consummation of
which: Executive does not continue to render services as set forth herein to the
Corporation (or any successor or surviving corporation). For purposes of this
Agreement, a Change of Control means:

Page 4 of 8



--------------------------------------------------------------------------------



 



          (i) Any sale, merger, consolidation, tender offer or similar
acquisition of shares, or other transaction or series of related transactions
(each a “Transaction”) as a result of which at least a majority of the voting
power of the Corporation is not held, directly or indirectly, by the persons or
entities who held the Corporation’s securities with voting power before such
Transaction. This is provided, however, that any person who acquired voting
securities of the Corporation in contemplation of the Transaction and who
immediately after such Transaction possesses direct or indirect ownership of at
least ten percent (10%) of the securities of the Corporation or the surviving
entity (or if the Corporation or the surviving entity is a controlled affiliate
of another entity, then of such controlling entity) shall not be included in the
group of those persons or entities who held the Corporation’s securities with
voting power before such Transaction;
          (ii) A sale or other disposition of all or a substantial part of the
Corporation’s assets, whether in one transaction or a series of related
transactions; or
          (iii) Individuals who on the date hereof constitute the Board and any
new director (other than a director designated by a person or entity who has
entered into an agreement to effect a transaction described in clause (i) or
(ii) above) whose nomination and/or election to the Board was approved by a vote
of at least a majority of the directors then still in office who either were
directors on the date hereof or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board.
     8. Termination. The employment of Executive may be terminated at any time
by:
          (i) Mutual agreement; or
          (ii) Action of the Board of Directors on 60 days written notice, in
the event that the Board determines that Executive has not been using reasonable
efforts in the

Page 5 of 8



--------------------------------------------------------------------------------



 



performance of his duties herein, provided, however, that such termination shall
not be effective if within the 30 days following receipt of such notice
Executive takes reasonable efforts to cure such default. Any dispute concerning
the validity of such termination shall be resolved by binding arbitration in the
State of Texas; or
          (iii) The employment of Executive hereunder may be terminated by
action of the Board of Directors for Cause (as defined herein), effective
immediately upon the day written notice of termination for Cause is mailed or
hand-delivered to Executive. For purposes of this Agreement “Cause” means any of
the following conduct by Executive: (i) embezzlement, misappropriation of
corporate funds, or other material acts of dishonesty; or (ii) commission or
conviction of any felony, or of any misdemeanor involving moral turpitude, or
entry of a plea of guilty or nolo contendere to any felony or misdemeanor.
     9. Indemnification. The Corporation shall indemnify Executive against
expenses (including attorneys’ fees and costs of investigation), judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Executive in connection with any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, derivative, investigative or
administrative by reason of the fact that he is or was a director, officer,
employee, or agent of the Corporation or an affiliate of the Corporation or a
participant in another corporation, partnership or other enterprise at the
request of the Corporation if he acted in good faith and in a manner reasonably
believed to be in or not opposed to the best interest of the Corporation or such
other entity, and with respect to any criminal action or proceeding, had no
reasonable cause to believe that his conduct was unlawful. The Corporation shall
pay the foregoing expenses as incurred and Executive shall repay any such
amounts upon the final determination that he was not entitled to such
indemnification, such determination to be by a court of competent

Page 6 of 8



--------------------------------------------------------------------------------



 



jurisdiction. Executive shall undertake any activities involving legislation on
behalf of the Corporation in compliance with all legal requirements governing
such activities.
     10. Non-Raiding. Executive agrees that during his employment by the
Corporation and until the greater of (i) two years after the termination of
Executive’s employment by the Corporation for any reason, or (ii) such period of
time as Executive is receiving bonus payments pursuant to Section 4.1 hereof, he
will not, directly or indirectly, without the prior written consent of the
Corporation, induce or influence, or seek to induce or influence, any person who
is engaged by the Corporation or any affiliate of the Corporation as an
employee, agent, independent contractor or otherwise, or any entity which is
doing business with the Corporation in any capacity to terminate or modify such
employment or engagement, or such business relationship with the Corporation nor
shall Executive directly or indirectly, through any other person, firm or
corporation, employ or engage, or solicit for employment or engagement, or
advise or recommend to any other person or entity that such person or entity
employ or engage or solicit for employment or engagement, any person or entity
employed or engaged by or doing business with the Corporation or any affiliate
of the Corporation.
     11. Miscellaneous.
          11.1 The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
such party thereafter from enforcing such provision or any other provision of
this Agreement. The rights granted both parties herein are cumulative and the
election of one shall not constitute a waiver of such party’s right to assert
all other legal remedies available under the circumstances.
          11.2 Any notice to be given to the Corporation under the terms of this
Agreement shall be addressed to the Corporation, at the address of its principal
place of business,

Page 7 of 8



--------------------------------------------------------------------------------



 



and any notice to be given to Executive shall be addressed to him at his home
address last shown on the records of the Corporation, or such other address as
either party may hereafter designate in writing to the other. Any notice shall
be deemed duly given when mailed by registered or certified mail, postage
prepaid, as provided herein.
          11.3 The provisions of the Agreement are severable, and if any
provision of this Agreement shall be held to be invalid or otherwise
unenforceable, in whole or in part, the remainder of the provisions, or
enforceable parts thereof, shall not be affected thereby.
          11.4 The rights and obligations of the Corporation under this
Agreement shall inure to the benefit of and be binding upon the successors and
assignees of the Corporation.
          11.5 This Agreement supersedes all prior agreements and understandings
between the parties hereto, oral or written, and may not be modified or
terminated orally. No modification, termination or attempted waiver shall be
valid unless in writing, signed by the party against whom such modification,
termination or waiver is sought to be enforced.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

     
RETAMA ENTERTAINMENT GROUP, INC
   
 
   
      /s/ Bryan P. Brown
       /s/ Christopher J. Hall      
Signature
  CHRISTOPHER J. HALL
 
   
      Bryan P. Brown
         
Print
   
 
   
      Chief Executive Officer
      |    
Title
   

Page 8 of 8